Citation Nr: 0927842	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected posttraumatic stress disorder (PTSD) evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel
INTRODUCTION

The Veteran had active service from January 1968 to January 
1971, and from September 1979 to November 1983.   

This appeal to the Board of Veterans' Appeals (Board) is from 
the action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in October 2004, granting service 
connection for PTSD and assigning a 10 percent rating.

In April 2008, the Board remanded the case for certain stated 
evidentiary development.  In a decision in November 2008, the 
Board denied entitlement to an evaluation in excess of 10 
percent for the Veteran's PTSD.

However, since a request for a Board hearing had been 
received prior to that November 2008 decision, but the 
documentation of such request was not introduced into the 
file until after the decision had been rendered, the Board 
was required to vacate the decision, and remanded the case in 
March 2009 for the purpose of scheduling a videoconference 
hearing.

The Veteran and his wife provided oral testimony from the VA 
benefits office in San Antonio before the undersigned 
Veterans Law Judge at a videoconference hearing in June 2009; 
a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
This legal requirement has not been fully addressed herein.

As recognized in the file and in the testimony by the Veteran 
and his wife, the evidence in this case raises some questions 
as to which of his symptoms are due to PTSD, and which may or 
may not be attributable to several prior strokes, with signs 
of a secondary cognitive disorder and panic attacks.  His 
wife has testified at length as to his behavior, including in 
public places, including anger and panic.

Some distinctions have been made on psychiatric evaluations 
based on these differences, but the medical bases on which 
they were made is unclear.  That there are distinctions to be 
made at all has been denied by the Veteran.  

It has also been argued that his mental health problems have 
deteriorated since the last VA evaluation.  If there is 
evidence suggesting his condition has deteriorated, this 
requires another examination to assess its severity.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   

It has been contended that the panic attacks are an integral 
part of his PTSD and thus cannot be discounted by a 
psychiatric examiner.  In that context, it has been also 
argued that the last VA examination of record was incomplete.  
The Veteran has testified that he is willing to report for a 
new VA examination, by an examiner other than the last one 
who saw him for that purpose.

At the June 2009 hearing, it was also noted that the Veteran 
had scheduled mental health appointments for reevaluation in 
July 2009, records from which are of course not in the file.  
There is also a possibility that Social Security 
Administration (SSA) records may contain productive 
information, and they are not in the file.  VA's duty to 
assist the Veteran particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  See 38 C.F.R. § 
3.159(c)(2) (2008).  Therefore, because such records may 
contain pertinent information to this claim, VA is obligated 
to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

The Board is also not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support such conclusions.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), Hattlestad v. Derwinski, 3 
Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

a.  Complete, up-to-date VA records for 
all mental health care and evaluations, 
including but not limited to any 
examination in July 2009, should be 
acquired and added to the claims file.

b.  SSA records should also be acquired 
and added to the claims file.

c.  The Veteran should be asked to 
clarify whether he has been considered 
for Workmen's Compensation, and if so, 
the records for such assessment should 
be acquired and added to the file.

2.  The Veteran should then be given a 
comprehensive mental health evaluation by 
a specialist who has not previously 
evaluated him, to determine the exact 
nature and extent of his current 
psychiatric symptoms, the degree to which 
they are due to his PTSD and/or to other 
mental impairment, and how that 
distinction can be made.  

a.  The examiner should review the 
entire file, including evidence 
obtained pursuant to this remand, and 
any additionally indicated testing 
should be accomplished.  The examiner 
should delineate all of the Veteran's 
mental health symptoms and distinquish 
their etiology from one another, if 
possible.

b.  The examiner should also opine as 
to how his PTSD-related disability 
picture affects the Veteran in his 
daily life.

3.  The case should then be reviewed, and 
if the decision is unsatisfactory, an SSOC 
should be issued, and the Veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
further appellate review.  The Veteran 
need do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

